REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
None of the prior art of record, neither alone nor in combination, is deemed to fairly or reasonably teach or suggest the instantly claimed establishing a stochastic look-ahead dispatch model with chance constraints for the power system based on solving quantiles of random variables via Newton method having an objective function for minimizing a sum of expected generating costs of thermal power generating units in the power system by a formula ###Eq. 1-3### (para[0010-0011, 0039-0040] of instant U.S. Patent Application Publication 2020/0266632), setting a joint probability distribution of actual powers of all renewable energy power stations in the power system at dispatch interval t to satisfy the following Gaussian mixture model ###Eq. 4### (para[0012, 0041] of instant U.S. Patent Application Publication 2020/0266632), substituting the Gaussian mixture model of actual powers of all renewable energy power stations in the power system into the objective function to obtain the objective function of the stochastic look-ahead dispatch model with chance constraints for the power system based on quantiles of random variables as a formula of ###Eq. 5### (para[0013, 0042] of instant U.S. Patent Application Publication 2020/0266632), obtaining a plurality of constraints according to ##Eq. 6-10### (para[0015-0017, 0019-0020, 0044-0048] of instant U.S. Patent Application Publication 2020/0266632), and based on the objective function and constraints employing the Newton method to solve quantiles of random variables and obtain a nonlinear equation containing the quantiles based on Gaussian mixture model using formulas ###Eq. 11-13### (para[0023-0025, 0051-0053] of instant U.S. Patent Application Publication 2020/0266632), to solve the nonlinear equation iteratively to obtain the quantiles of the random variables using ###Eq. 14-16### (para[0028, 0030, 0056, 0058] of instant U.S. Patent Application Publication 2020/0266632), and using the deterministic linear constraints thus obtained and using an interior point method, solving the stochastic look-ahead dispatch model to obtain the scheduled output of [a] thermal generating unit at dispatch interval t and the scheduled output of [a] renewable energy power station at dispatch interval t to control the thermal power generating unit, when such elements and functionality are taken in combination with the other instantly claimed elements of Applicant’s invention.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to M.N. VON BUHR whose telephone number is (571)272-3755.  The examiner can normally be reached on Monday, Wednesday and Thursday (9am-5pm, ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/ PrivatePair.   Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.N. Von Buhr/Primary Examiner, Art Unit 2117                                                                                                                                                                                                        

MNVB
3/12/21